Case 3:20-cr-00316-KDB-DSC Document 20 Filed 02/24/21 Page 1 of 2
y




            The parties stipulate and agree that the aforementioned asset(s) constitute property
    involved in or used in the offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C.
    § 924 and/or28 U.S.C. § 246l(c). The Defendantherebywaivestherequirements ofFed. R. Crim.
    P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of
    the forfeiture at sentencing, and incorporation of the forfeiture in the judgment against Defendant
    If the Defendant has previously submitt ed a claim in response to an administrative forfeiture
    proceeding regarding any of this property, Defendant hereby withdraws that claim. If Defendant
    has not previously submitted such a claim, De fendant hereby waives all right to do so. As to any
    firearms listed above and/or in the charging instrument, Defendant consents to destruction by
    federal, state, or local law enforcement authorities upon such legal proce ss as they, in their sole
    discretion deem to legally sufficient, and waives any and all right to further n otice of such process
    or such destruction.

    R. ANDREW MURRAY
    UN   D STATE ATTORNEY



    Assistant United States Attorney                       �'�f
                                                           T?)O SILVALIYEA
                                                              endant
                                                                     (;,, \
                                                                                j

                                                         J��1h¥;D��
                                                          Attorney for Defendant
                        T�
    Signed this the-2.� day of February, 202 l.



                                                         D��- - -MAGISTRATE JUDGE
                                                   UNITED STATES -------




       Case 3:20-cr-00316-KDB-DSC Document 20 Filed 02/24/21 Page 2 of 2
